EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

With respect to claims 1, 7 and 14, Moriya et al. discloses an extreme ultraviolet (EUV) lithography system for performing a lithography exposing process (Figs. 1-34) / a method for generating extreme ultraviolet (EUV) radiation / a light source for extreme ultraviolet (EUV) radiation, comprising: 
an EUV scanner (paragraph [0002]); and 
a light source configured to provide EUV radiation to the EUV scanner in response to a control signal (as shown in Figs. 1-34), wherein the light source comprises: 
a collector (8) configured to collect the EUV radiation and direct the EUV radiation to the EUV scanner (as shown in Figs. 1-34); 
a target droplet generator (3) configured to provide a plurality of target droplets to a source vessel (as shown in Figs. 1-34, see also paragraph [0074]); 

a controller configured to provide the control signal to the laser generator to stop providing the first laser pulses, and to provide the control signal to the EUV scanner to suspend the lithography exposing process according to at least two process parameters including temperature of the source vessel, the droplet positions of the target droplets, and beam sizes and focal points of the first laser pulses (paragraphs [0132] and [0206]-[0212], see also Figs. 4, 7, 14, 23-29, 31 and 34).
	Rajyaguru et al. discloses controlling the target droplet wherein the positions of several droplets may be averaged, a standard deviation may be calculated to determine a value indicative of position (paragraph [0099]).
	Kuritsyn et al. discloses an EUV light source wherein the measuring device is disposed on a side wall of the source vessel, and the measuring device is adjacent to an output port of the source vessel and opposite to the laser generator (as shown in Fig. 1. item 138).
	However, the combination of Moriya et al., Rajyaguru et al. and Kuritsyn et al. does not teach wherein when an average value or a standard deviation of the temperature of the source vessel exceeds a first predetermined range and an average value or a standard deviation of the droplet positions of the target droplets exceeds a second predetermined range, the controller is configured to provide the control signal to the laser generator, so as to stop providing the first laser pulses or wherein the controller is configured to provide the control signal to the EUV scanner to suspend the lithography exposing process when an average value or a standard 
	Accordingly, the prior art fails to teach or fairly suggest an extreme ultraviolet (EUV) lithography system for performing a lithography exposing process / a method for generating extreme ultraviolet (EUV) radiation / a light source for extreme ultraviolet (EUV) radiation, requiring “wherein when an average value or a standard deviation of the temperature of the source vessel exceeds a first predetermined range and an average value or a standard deviation of the droplet positions of the target droplets exceeds a second predetermined range, the controller is configured to provide the control signal to the laser generator, so as to stop providing the first laser pulses” or “wherein the controller is configured to provide the control signal to the EUV scanner to suspend the lithography exposing process when an average value or a standard deviation of the beam sizes of the first laser pulses exceeds a first predetermined range and an average value or a standard deviation of the droplet positions of the target droplets exceeds a second predetermined range” or “wherein the target droplets are stable when the average value or the standard deviation of the focal points of the first laser pulses does not exceed a first 

Claims 2-6, 8-13 and 15-20 are allowable by virtue of their dependency on claims 1, 7 and 14.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882